 


109 HR 6009 IH: Comprehensive Awareness of Problem Gambling Act of 2006
U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6009 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2006
Mr. Meehan introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To address problem gambling. 
 
 
1.Short TitleThis Act may be cited as the Comprehensive Awareness of Problem Gambling Act of 2006. 
2.Public Awareness 
(a)In generalThe Secretary of Health and Human Services shall carry out a national campaign to increase knowledge and raise awareness with respect to problem gambling issues within the general public, including supporting and augmenting existing national campaigns and the production and placement of public service announcements. 
(b)Voluntary donationsIn carrying out subsection (a), the Secretary of Health and Human Services shall— 
(1)administer and coordinate the voluntary donation of resources to assist in the implementation of new programs and the augmentation of existing national campaigns to provide national strategies for dissemination of information intended to address problem gambling from— 
(A)the television, radio, motion picture, cable communications, and print media; 
(B)the advertising industry; 
(C)the business sector of the United States; and 
(D)professional sports organizations and associations; and 
(2)encourage media outlets throughout the country to provide information aimed at preventing problem gambling, including public service announcements, documentary films, and advertisements. 
(c)FocusIn carrying out subsection (a), the Secretary of Health and Human Services shall target radio and television audiences of sporting events and of gambling. 
(d)EvaluationIn carrying out subsection (a), the Secretary of Health and Human Services shall evaluate and report to the President and to Congress on the effectiveness of activities under this section. 
(e)Authorization of AppropriationsFor the purpose of carrying out this section, there is authorized to be appropriated $200,000 for each of the fiscal years 2007 through 2011. 
3.Research 
(a)In generalThe President shall establish and implement a national program of research on problem gambling. 
(b)CoordinationIn carrying out this section, the President shall appoint an advisory commission, including individuals not currently employed by the Federal Government, to coordinate the activities of Federal agencies relating to research on problem gambling, including the activities of the National Institutes of Health, the National Science Foundation, the National Justice Institute, the Bureau of Justice Statistics, and the Substance Abuse and Mental Health Services Administration. 
(c)National Gambling Impact Study Commission ReportIn carrying out this section, the President shall consider the recommendations that appear in chapter 8 of the June 18, 1999, report of the National Gambling Impact Study Commission. 
(d)Treatment Improvement ProtocolIn carrying out this section, the President, acting through the Administrator of the Substance Abuse and Mental Health Services Administration, shall develop a Treatment Improvement Protocol specific to problem gambling. 
(e)Authorization of AppropriationsFor the purpose of carrying out this section, there is authorized to be appropriated $4,000,000 for each of the fiscal years 2007 through 2011. 
4.Grant Program for Treatment 
(a)In generalThe Secretary of Health and Human Services may make grants to States, local governments, and non-profit agencies to provide comprehensive services with respect to treatment and prevention of problem gambling issues and education about problem gambling issues. 
(b)Application for GrantA grant may be made under subsection (a) only if an application for the grant is submitted to the Secretary and the application is in such form, is made in such manner, and contains such agreements, assurances, and information as the Secretary determines to be necessary to carry out this section. 
(c)Authorization of AppropriationsFor the purpose of carrying out this section, there is authorized to be appropriated $10,000,000 for each of the fiscal years 2007 through 2011. 
5.Sense of CongressIt is the sense of the Congress that every State should contribute a percentage of its revenue from gambling towards prevention and treatment of problem gambling and towards research services and education about problem gambling. 
 
